                           Case 18-10512-KBO             Doc 1386         Filed 02/06/20        Page 1 of 10



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                      )
             In re:                                                   )    Chapter 11
                                                                      )
             Zohar III, Corp., et al.,1                               )    Case No. 18-10512 (KBO)
                                                                      )
                                                 Debtors.             )    Jointly Administered
                                                                      )
                                                                      )    Hearing Date: TBD
                                                                           Obj. Deadline: TBD
                                                                      )

             ZOHAR DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
             ZOHAR DEBTORS TO ENTER INTO POTENTIAL TRANSACTION RELATING TO
              DURA AUTOMOTIVE SYSTEMS, LLC AND (II) GRANTING RELATED RELIEF

                      Zohar III, Corp. and its affiliated debtors and debtors in possession in the above-captioned

        Chapter 11 cases (collectively, the “Zohar Debtors”) hereby submit this motion (this “Motion”)

        pursuant to: (a) sections 105(a) and 363 of title 11 of the United States Code, 11 U.S.C. §§ 101–

        1532 (the “Bankruptcy Code”); (b) the Court’s Order Approving and Authorizing the Settlement

        Agreement By and Between the Debtors, Lynn Tilton, the Patriarch Stakeholders, MBIA Insurance

        Corp., and the Zohar III Controlling Class [Docket No. 266] (the “Settlement Order”); and (c) the

        Settlement Agreement2 (as defined in the Settlement Order) [Docket No. 266, Exh. 1] for entry of

        an order (i) authorizing the Zohar Debtors to enter into a potential transaction, or series of

        transactions, with respect to the Dura Term Loan (defined below) in the Dura Chapter 11 Cases

        (defined below), in the sole discretion of the Independent Director, without need for further order




        1
          The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
        III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261) (“Zohar
        III”), Zohar II 2005-1, Limited (8297) (“Zohar II”), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address
        is 3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
        2
             Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Settlement Agreement.


25970100.8
                          Case 18-10512-KBO               Doc 1386        Filed 02/06/20        Page 2 of 10



        or approval in these Chapter 11 cases, and (ii) granting related relief. In support of this Motion,

        the Zohar Debtors respectfully state as follows:

                                                 PRELIMINARY STATEMENT3

                    1.       As the Court is aware, in October 2019, Dura Automotive Systems, LLC, one the

        Zohar Debtors’ “Group A” Portfolio Companies, and its affiliated debtors commenced chapter 11

        cases. The Dura Debtors are currently being marketed for sale pursuant to Court-approved bidding

        procedures that contemplate, among other things, the potential for the Zohar Debtors to credit bid,

        in full or in part, their undisputed interest in approximately $105 million in senior secured term

        loan claims (the “Dura Term Loan”). The procedures recognize that such a credit bid, or an

        alternative transaction sponsored by the Zohar Debtors, may be a necessary component of a

        transaction that will maximize value for the Dura Debtors’ assets and, in turn, the Zohar Debtors’

        recoveries.

                    2.       The Zohar Debtors – in close collaboration with their primary secured creditors and

        the Dura Debtors – have been discussing the Zohar Debtors’ participation in the Dura Debtors’

        sale process. The Independent Managers and professional advisors of the Dura Debtors have been

        fully informed of, and have participated in, these discussions.

                    3.       Should the Zohar Debtors determine, in their business judgment, that it is in their

        estates’ best interests to transact the Dura Term Loan claims in the Dura Debtors’ sale process, the

        Zohar Debtors will need Court approval to do so. Accordingly, the Zohar Debtors seek authority

        from this Court to enter into one or more transactions in respect of the Dura Term Loan claims, in

        the Independent Director’s sole discretion, without need for further Court approval. The requested

        relief will best position the Zohar Debtors to potentially participate in the Dura sale process and


        3
             Capitalized terms used but not defined in this Preliminary Statement shall have the meanings ascribed to them below.

25970100.8                                                           2
                    Case 18-10512-KBO          Doc 1386      Filed 02/06/20     Page 3 of 10



       facilitate a value-maximizing transaction for the Dura Debtors’ assets to enhance recoveries for

       the Zohar Debtors’ estates.

                                            JURISDICTION AND VENUE

              4.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

       1334, and the Amended Standing Order of Reference from the United States District Court for the

       District of Delaware, dated as of February 29, 2012. This is a core proceeding pursuant to 28

       U.S.C. § 157(b)(2), and pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

       Procedure of the United States Bankruptcy Court for the District of Delaware, the Zohar Debtors

       consent to entry of a final order by the Court in connection with this Motion to the extent that it is

       later determined that the Court, absent consent of the parties, cannot enter final orders or judgments

       in connection herewith consistent with Article III of the United States Constitution.

              5.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

              6.      The statutory and legal predicates for the relief requested herein are sections 105(a)

       and 363 of the Bankruptcy Code, the Settlement Order, and the Settlement Agreement.

                                                    BACKGROUND

       A.     The Bankruptcy Cases

              7.      On March 11, 2018, the Zohar Debtors filed voluntary petitions for relief under

       Chapter 11 of the Bankruptcy Code.

              8.      On October 17, 2019, Dura Automotive Systems, LLC and certain of its affiliates

       (collectively, the “Dura Debtors”) filed voluntary petitions for relief under chapter 11 of the

       Bankruptcy Code in the United States Bankruptcy Court for the Middle District of Tennessee

       (the “Tennessee Bankruptcy Court”).

              9.      On November 1, 2019, the Court entered an agreed order transferring the Dura

         Debtors’ chapter 11 cases (the “Dura Chapter 11 Cases”) from the Tennessee Bankruptcy Court
25970100.8                                             3
                          Case 18-10512-KBO        Doc 1386      Filed 02/06/20     Page 4 of 10



        to this Court, effective as of November 8, 2019, at 12:01 a.m. (ET) [Docket No. 1060]. The Dura

        Chapter 11 Cases are being administered separately from the Zohar Debtors’ chapter 11 cases.

        B.          The Monetization Process in the Zohar Debtors’ Chapter 11 Cases

                    i.     The Settlement Agreement

                    10.    On May 21, 2018, the Court entered the Settlement Order approving the Settlement

        Agreement. The Settlement Agreement requires the undertaking of a monetization process to sell

        or refinance portfolio companies (the “Portfolio Companies”) in which the Zohar Debtors hold

        secured debt and record equity or membership interests (the “Monetization Process”).

        Specifically, paragraph 10 of the Settlement Agreement provides:

                           With full and joint authority, Independent Director/CRO, with full
                           authority on behalf of the Debtors, and Tilton, with full authority on
                           behalf of the Group A Portfolio Companies, will conduct a process
                           to monetize the Group A Portfolio Companies and the Group B
                           Portfolio Companies. . . . Tilton and the CRO shall jointly select
                           bankers and other professionals, prioritize sales, oversee the bid
                           process and select transactions to complete. Tilton shall work with
                           the CRO, who shall jointly with Tilton choose bankers to be retained
                           for Group A Portfolio Company sales. Each shall have full and
                           complete information regarding the Monetization Process and
                           sources and uses of funds in any transaction consummated as part of
                           the Monetization Process. Tilton and the CRO shall use good faith,
                           commercially-reasonable efforts to coordinate prospective meetings
                           with bankers and buyers.4

                    11.    Paragraph 12 of the Settlement Agreement further provides that “[Ms.] Tilton and

        the CRO shall work jointly as outlined herein to monetize the Group A Portfolio Companies until

        such time as the [sic] (i) the parties each agree in writing to terminate this settlement agreement,

        such agreement to be granted or withheld in their sole respective discretion or (ii) the Full Payment




        4
             Id. ¶ 10.


25970100.8                                                   4
                           Case 18-10512-KBO          Doc 1386        Filed 02/06/20        Page 5 of 10



        Date.”5 Though subject to a separate chapter 11 process, the Dura Debtors remain among the

        Group A Portfolio Companies.

                     12.    On September 27, 2019, the Court issued an oral ruling (the “Monetization Ruling”)

        and held, pursuant to the plain language of the Settlement Agreement, that the Monetization

        Process remains in place and shall continue notwithstanding the expiration of the 15-Month

        Window.6

                     ii.    The Monetization Procedures Order

                     13.    On October 23, 2018, the Zohar Debtors filed the Motion of the Debtors for an

        Order in Aid of Implementation of the Global Settlement Agreement Approved in These Cases

        Establishing Certain Procedures for the Independent Directors’ Approval of Monetization

        Transactions and Related Relief [Docket No. 481] (the “Monetization Procedures Motion”).

                     14.    On November 9, 2018, the Court entered the Monetization Procedures Order

        [Docket No. 545] providing that:

                            Joseph J. Farnan, Jr., as Independent Director, has been fully
                            charged with governance of the Debtors . . . to authorize, approve
                            and seek to consummate each Portfolio Company Transaction,
                            including, but not limited to (i) authorizing the Debtors to vote or
                            consent to any vote, as applicable, any and all Zohar Interests in
                            favor of a Portfolio Company Transaction, (ii) exercising any rights
                            with respect to the Zohar Interests to implement or consummate a
                            Binding Portfolio Company Transaction, and (iii) authorizing and
                            approving the Debtors’ release of any of the Debtors’ liens, claims
                            or encumbrances in connection with a Portfolio Company
                            Transaction.7



        5
             Id. ¶ 12.
        6
          On October 4, 2019, the Patriarch Stakeholders filed a notice of appeal of the Monetization Ruling, and on October
        15, 2019, filed a motion for stay pending appeal in the Delaware District Court. On December 19, 2019, the Delaware
        District Court issued a written opinion denying Patriarch’s motion for stay pending appeal. See District Court Docket
        No. 43.
        7
             Monetization Procedures Order, ¶ 2.

25970100.8                                                       5
                     Case 18-10512-KBO          Doc 1386     Filed 02/06/20      Page 6 of 10



        C.     The Dura Sale Process

               15.     On November 19, 2019, the Court entered in the Dura Chapter 11 Cases that certain

        Order (I) Approving Bidding Procedures With Respect to Substantially All Assets, (II) Approving

        Contract Assumption and Assignment Procedures, (III) Scheduling Bid Deadlines, an Auction, and

        the Hearings and Objection Deadlines Related Thereto, and (IV) Approving the Form and Manner

        of Notice Thereof [Dura Docket No. 339] approving certain procedures (the “Bidding Procedures”)

        to govern the sale of substantially all the Dura Debtors’ assets (the “Dura Assets”) through a Court-

        supervised marketing and auction process.

               16.     On December 3, 2019, the Court entered an order in the Dura Chapter 11 Cases

        approving the Dura Debtors’ retention of Jeffries LLC as the Dura Debtors’ investment banker.

        See Dura Docket No. 385.

               17.     On January 2, 2020, the Court entered an order [Dura Docket No. 514]

        (the “Extension Order”), extending certain deadlines under, among other orders, the Bidding

        Procedures Order. Pursuant to the Extension Order, the current deadline for interested bidders to

        submit bids for the Dura Assets is February 21, 2020 at 5:00 p.m. (ET).

               18.     On January 17, 2020, the Dura Debtors filed the Joint Chapter 11 Plan of Dura

        Automotive Systems, LLC and its Debtor Affiliates [Dura Docket No. 572] (the “Dura Plan”) and

        a related disclosure statement. The Dura Plan contemplates a potential credit bid of the Dura Term

        Loan by the Zohar Debtors.

               19.     While the Dura Debtors’ sale process remains ongoing under the Bidding

        Procedures, the Zohar Debtors may determine that a credit bid or other potential alternative

        transaction would maximize the value of the Dura Assets. Accordingly, the Zohar Debtors seek




25970100.8                                               6
                      Case 18-10512-KBO          Doc 1386      Filed 02/06/20      Page 7 of 10



        prudential relief to position themselves to act upon their business judgment and so transact for the

        benefit of the Zohar Debtors’ and Dura Debtors’ respective estates and stakeholders.

                                              RELIEF REQUESTED

                21.     By this Motion, the Zohar Debtors request entry of an order, substantially in the

        form attached hereto as Exhibit A, pursuant to sections 105(a) and 363 of the Bankruptcy Code:

        (i) authorizing the Zohar Debtors to enter into a potential transaction, or series of transactions, with

        respect to the Dura Term Loan claims in the Dura Chapter 11 Cases, in the sole discretion of the

        Independent Director, without need for further order or approval in these Chapter 11 cases and

        (ii) granting related relief.

                                           BASIS FOR RELIEF REQUESTED

                22.     Section 105(a) of the Bankruptcy Code provides that the Court “may issue any

        order, process, or judgment that is necessary or appropriate to carry out the provisions of the

        Bankruptcy Code,” and that “[n]o provision of [the Bankruptcy Code] providing for the raising of

        an issue by a party in interest shall be construed to preclude the court from, sua sponte, taking any

        action or making any determination necessary or appropriate to enforce or implement court orders

        or rules . . . .”. 11 U.S.C. § 105(a). Further, bankruptcy courts retain “jurisdiction to interpret and

        enforce settlements and the accompanying orders approving settlements.” See In re Baseline

        Sports, Inc., 393 B.R. 105, 118–19 (Bankr. E.D. Va. 2008); accord In re Lazy Days' RV Center,

        Inc., 724 F.3d 418, 423 (3d Cir. 2013); In re Patriot Coal Corp., 539 B.R. 812, 818–19 (Bankr.

        E.D. Mo. 2015). Although “there are some significant limits to a bankruptcy court's ability to use

        section 105(a) of the Code . . . [it] plainly may be used ‘to enforce and implement’ earlier




25970100.8                                                 7
                     Case 18-10512-KBO         Doc 1386      Filed 02/06/20     Page 8 of 10



        orders.” In re River Ctr. Holdings, LLC, 394 B.R. 704, 711 (Bankr. S.D.N.Y. 2008); see also In

        re Ames Dep't Stores, Inc., 317 B.R. 260, 273–74 (Bankr. S.D.N.Y. 2004).

               23.     Section 363(b) of the Bankruptcy Code permits a debtor to use, sell, or lease, estate

        property “other than in the ordinary course of business” after notice and a hearing. 11 U.S.C.

        § 363(b)(1). Courts have authorized relief under section 363(b) where a debtor demonstrated a

        sound business justification for such relief. See Comm. of Equity Sec. Holders v. Lionel Corp. (In

        re Lionel Corp.), 722 F.2d 1063, 1071 (2d Cir. 1983) (“The rule we adopt requires that a judge

        determining a § 363(b) application expressly find from the evidence presented before him at the

        hearing a good business reason to grant such an application.”). The Third Circuit has explained

        that “under normal circumstances the court would defer to the trustee’s judgment so long as there

        is a legitimate business justification” with respect to sales under section 363. Myers v. Martin (In

        re Martin), 91 F.3d 389, 395 (3d Cir. 1996).

               24.     The Zohar Debtors’ claims are undisputed, and the Independent Director is charged

        under the Settlement Agreement with acting in the best interest of the Zohar Funds in connection

        with the monetization of the Dura Assets. As such, subject to approval by this Court, the

        Independent Director has the authority to transact on or otherwise compromise the Dura Term

        Loan under section 363 of the Bankruptcy Code. This may involve a credit bid for the Dura Assets,

        a release of the Zohar Debtors’ liens/claims in the Dura Assets, a sale or an assignment or sale of

        the Dura Term Loan, or consent to the terms of a chapter 11 plan. The Zohar Debtors may

        determine that such a transaction would maximize the value of the Dura Assets. Accordingly, it

        is crucial that the Zohar Debtors be expressly authorized to consummate a value-maximizing

        transaction or series of transactions for Dura so that they can act nimbly and with certainty in

        developing and negotiating such transaction.


25970100.8                                               8
                     Case 18-10512-KBO          Doc 1386      Filed 02/06/20     Page 9 of 10



               25.     For the Avoidance of doubt, the Zohar Debtors have not entered into any agreement

        with respect to a potential transaction for the Dura Debtors’ assets and have not made a formal bid

        for the Dura Debtors’ assets as of the date hereof. The Zohar Debtors are filing this motion to

        ensure that they have the authority to enter into a transaction or series of transactions with respect

        to the Dura Debtors’ assets without further Court approval in these Chapter 11 cases.

               26.     Further, no party will be prejudiced by the relief requested herein. As mentioned

        above, the Independent Managers and professional advisors of the Dura Debtors support the Zohar

        Debtors’ potential engagement relative to the sale process in the Dura Chapter 11 Cases.

        Moreover, all of the major stakeholders in these chapter 11 cases – MBIA, the Zohar III

        Controlling Class, and the Patriarch Stakeholders – are involved in the process, any transaction

        will be subject to this Court’s approval (in the Dura Chapter 11 Cases), and the Zohar Debtors will

        file notice of any transaction on the docket in these chapter 11 cases. Lastly, the relief requested

        is not intended to, and expressly should not, have any precedential or effect on the Settlement

        Agreement and the monetization process for any non-Dura Portfolio Company. The parties appear

        to agree that the situation at Dura is extremely unique; for example, neither of the currently

        scheduled competing motions to establish timelines and procedures to govern the go-forward

        Monetization Process seeks any relief with respect to Dura. And to ensure the relief requested

        herein is truly unique to the situation at Dura and will not otherwise prejudice or be precedential

        with respect to the Monetization Process, the proposed order granting this Motion provides:

               (a)    The terms of the order relate solely to Dura and, more specifically, the Zohar
               Debtors’ interests in the Dura Term Loan;

               (b)    All parties’ rights are reserved with respect to any equity interests in the Dura
               Debtors or their affiliates; and

               (c)     The order will have no precedential or other effect under the Settlement Agreement
               or with respect to the monetization process for any Portfolio Company other than Dura.

25970100.8                                                9
                        Case 18-10512-KBO      Doc 1386       Filed 02/06/20      Page 10 of 10



                  27.     For these reasons, the Zohar Debtors submit that the relief requested herein is

        consistent with the Settlement Agreement and Settlement Order, is a sound exercise of the Zohar

        Debtors’ business judgment, and, is in the best interest of their estates and stakeholders.

        Accordingly, the Zohar Debtors respectfully submit that the relief requested should be approved.

                                                         NOTICE

                  28.     The Zohar Debtors will provide notice of this Motion to: (i) the U.S. Trustee;

        (ii) counsel to the Patriarch Stakeholders; (iii) counsel to U.S. Bank, as indenture trustee;

        (iv) counsel to MBIA; (v) counsel to the Zohar III Controlling Class; (vi) counsel to the Dura

        Debtors; (vii) counsel to the official committee of unsecured creditors appointed in the Dura

        Chapter 11 Cases; and (viii) all parties that, as of the filing of this Motion, have requested notice

        in these Chapter 11 cases pursuant to Bankruptcy Rule 2002. In light of the nature of the relief

        requested herein, the Zohar Debtors submit that no other or further notice is necessary.

                  WHEREFORE, the Zohar Debtors request entry of the Proposed Order, granting the relief

        requested herein and such other and further relief as is just and proper.

             Dated: February 6, 2019            YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                /s/ Joseph M. Barry
                                                James L. Patton, Jr. (No. 2202)
                                                Robert S. Brady (No. 2847)
                                                Michael R. Nestor (No. 3526)
                                                Joseph M. Barry (No. 4221)
                                                Ryan M. Bartley (No. 4985)
                                                Shane M. Reil (No. 6195)
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 571-6600
                                                Facsimile: (302) 571-1253

                                                Counsel to the Zohar Debtors



25970100.8                                               10
